Case 17-11213 Doc 577 Filed 06/05/19 Entered 06/05/19 15:25:37 Main Document Page 1 of 8



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

       In re:                                                 CASE NO. 17-11213

       FIRST NBC BANK HOLDING COMPANY,                        SECTION “A”

                            Debtor.                           CHAPTER 11


                     UNITED STATES TRUSTEE'S OBJECTION TO
            AMENDED DISCLOSURE STATEMENT FOR JOINT CHAPTER 11 PLAN
                     FOR FIRST NBC BANK HOLDING COMPANY

                NOW INTO COURT comes Dave W. Asbach, Acting United States Trustee for Region

   5, by and through undersigned counsel, and hereby objects to the adequacy of the Amended

   Disclosure Statement Relating to Joint Chapter 11 Plan for First NBC Bank Holding Company

   dated May 3, 2019 (the “Amended Disclosure Statement”). 1 In support thereof, the U. S. Trustee

   respectfully states, as follows:

                1.    The Court has jurisdiction over this matter under 28 U.S.C. §§ 1334 and 157.

   This is a core proceeding under 28 U.S.C. § 157(b)(2).

                2.    First NBC Bank Holding Company (“Debtor”), a public company previously

   listed on the NASDAQ exchange, is a holding company for First NBC Bank. 2 First NBC Bank

   was closed by the Louisiana Office of Financial Institutions on April 28, 2017, and the Federal

   Deposit Insurance Corporation (“FDIC”) was named as receiver. 3

                3.    Shortly thereafter, on May 11, 2017, Debtor filed a voluntary petition for relief

   under Chapter 11 of Title 11, United States Code. 4




   1
     [P-559]
   2
     Id., p. 22.
   3
     Id.
   4
     [P-1]
Case 17-11213 Doc 577 Filed 06/05/19 Entered 06/05/19 15:25:37 Main Document Page 2 of 8



           4.     On May 18, 2017, the U.S. Trustee appointed an official committee of unsecured

   creditors (the “Committee”) pursuant to 11 U.S.C. § 1102(a) 5, and the Committee was

   reconstituted with the addition of a member on May 23, 2017. 6 No Chapter 11 Trustee has been

   appointed in the bankruptcy case, and the Debtor remains in possession and control of its

   property as a debtor-in-possession pursuant to 11 U.S.C. §§ 1107 and 1108.

           5.     On May 3, 2019, Debtor and the Committee filed the Amended Disclosure

   Statement 7 and Joint Chapter 11 Plan of Reorganization for First NBC Bank Holding Company

   (“Amended Joint Plan”). 8 Concurrently with these pleadings, Debtor filed a Motion for Entry of

   Order (1) Establishing Bid Procedures for Solicitation and Vote Tabulation; (2) Approving Form

   of Ballots; and (3) Approving Form, Manner and Notice Procedures for Equity Security Holders

   (“Bid Procedures Motion”). 9

           6.     Section 1125 of the Bankruptcy Code provides that a disclosure statement must

   contain “adequate information”. “Adequate information” is defined in § 1125(a)(1) to mean

   information of a kind, and in sufficient detail, that would enable a hypothetical reasonable

   investor to make an informed judgment about the plan.

           7.     Such information is important, because creditors rely on a debtor’s disclosure

   statement to form their ideas about what sort of distribution or other assets they will receive, and

   also what risks they will likely face. In re Radco Properties, Inc., 402 B.R. 666, 682 (Bankr.

   E.D.N.C. 2009) (citations omitted). Thus, the primary purpose of a disclosure statement is to

   give creditors information necessary to decide whether to accept a plan. See In re Monnier

   Bros., 755 F.2d 1336, 1342 (8th Cir. 1985). Without “sufficient financial and operational

   5
     [P-25]
   6
     [P-30]
   7
     [P-559]
   8
     [P-558]
   9
     [P-560]
Case 17-11213 Doc 577 Filed 06/05/19 Entered 06/05/19 15:25:37 Main Document Page 3 of 8



   information to enable each participant to make an ‘informed judgment’ whether to approve or

   reject the proposed plan,” the proposed disclosure statement fails to meet the requirements of

   § 1125(a)(1). In re Civitella, 15 B.R. 206, 208 (Bankr. E.D. Pa. 1981).

              8.        The court’s determination of whether a disclosure statement contains adequate

   information is subjective and made on a case-by-case basis. In re Texas Extrusion Corp., 844

   F.2d 1142, 1157 (5th Cir.1988).

              9.        The U.S Trustee objects to the approval of the Amended Disclosure Statement for

   the following reasons:

                        a.      The Amended Joint Plan may contain provisions that are patently

   unconfirmable. Specifically, the Amended Joint Plan states:

                        “In the event that no holder of Class 3 […] submits a timely Ballot
                        accepting or rejecting the Plan, such failure shall be deemed to be
                        and will be considered by the Bankruptcy Court as an acceptance
                        of the Plan by Class 3 […] and an election of the Cash Option
                        treatment provided for such holder under the Plan.

                        In the event that a holder of a Class 2 Claim or Class 3 […] fails to
                        timely elect the Debt Option, then such failure shall be deemed to
                        be an election of the Cash Option by such holder.” 10

   Similar language is echoed in the Amended Disclosure Statement and Bid Procedures Motion.

   In short, Debtor intends to treat the failure to submit a ballot not only as an acceptance of the

   Plan, but also as an election of certain post-confirmation treatment.

                        Debtor has provided no authority to support this proposed treatment of Classes 2

   and 3. The one circumstance in the Bankruptcy Code that “deems” a creditor to have accepted a

   plan is in § 1126(f), which provides that a creditor that is not impaired is conclusively deemed to

   have accepted the plan. Rule 3018(c) requires acceptance or rejection of the plan to be in

   writing, and to conform to the appropriate official form. While “there is a split in authority as to

   10
        [P-558], p. 24 of 55.
Case 17-11213 Doc 577 Filed 06/05/19 Entered 06/05/19 15:25:37 Main Document Page 4 of 8



   whether a class where nobody casts a ballot should be deemed to accept,” 11 at least one

   Bankruptcy Court in the Fifth Circuit held in an unpublished opinion that, “[b]y the explicit

   language of the Bankruptcy Code and [Federal Rules], […] a creditor who does not vote is not

   deemed to have accepted the plan and the creditor’s acceptance cannot be implied.” 12 Other

   courts have held the same. See In re Vita Corp., 380 B.R. 525, 527-528 (C.D. Ill. 2008)

   (collecting cases). Thus, Debtor should explain how its treatment of Classes 2 and 3 comport

   with the requirements of the Bankruptcy Code and Rules, and allow for confirmation under 11

   U.S.C. § 1129.

                    b.      The Amended Disclosure Statement does not provide adequate

   information about the Litigation and Distribution Trust and the compensation of the Trustee.

   The Amended Disclosure Statement provides only that the Trustee will be entitled to “reasonable

   compensation.” 13 Exhibit C to the Amended Disclosure Statement states that the Trustee’s

   compensation will be based on “hourly rates typically charged in the conduct of the Litigation

   and Distribution Trustee’s business.” The Debtor should disclose the rates.

                    c.      The Amended Disclosure Statement does not disclose the approximate

   amount of administrative and priority claims to be paid on the Plan Distribution Date. While the

   Debtor does describe the establishment of an Administrative Expense and Priority Reserve to

   provide for the payment of priority tax and other administrative claims, 14 and the funding

   thereof, the Amended Disclosure Statement does not provide an estimated total administrative

   and priority claims to be paid from the reserve. Section 1123(a)(5) of the Bankruptcy Code




   11
      In re Batista-Sanechez, 502 B.R. 227, 231 (Bankr. N.D. Ill. 2013)
   12
      In re Castadena, No. 09-50101, 2009 WL 3756569, at *1 (Bankr. S.D. Tex. 2009).
   13
      Id., p. 41 of 55.
   14
      Id., p. 5, 22, and 27 of 55.
Case 17-11213 Doc 577 Filed 06/05/19 Entered 06/05/19 15:25:37 Main Document Page 5 of 8



   requires that a plan “provide adequate means for the plan’s implementation,” and the Debtor

   should amend the disclosure statement to include the estimated claim amounts.

          WHEREFORE, the United States Trustee respectfully requests that the Court deny

   approval of the Amended Disclosure Statement or order further amendment to provide additional

   information. The United States Trustee additionally requests all other and further relief as the

   Court deems appropriate.

                                                Respectfully submitted,

                                                DAVID W. ASBACH
                                                Acting United States Trustee
                                                Region 5, Judicial Districts of
                                                Louisiana and Mississippi

                                                by: s/Amanda Burnette George
                                                AMANDA BURNETTE GEORGE (31642)
                                                Trial Attorney, Office of the U.S. Trustee
                                                400 Poydras Street, Suite 2110
                                                New Orleans, LA 70130
                                                Telephone no. (504) 589-4018
                                                Facsimile no. (504) 589-4096
                                                Amanda.B.George@usdoj.gov
Case 17-11213 Doc 577 Filed 06/05/19 Entered 06/05/19 15:25:37 Main Document Page 6 of 8



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

    In re:                                                           CASE NO. 17-11213

    FIRST NBC BANK HOLDING COMPANY,                                  SECTION “A”

                            Debtor.                                  CHAPTER 11


                                         CERTIFICATE OF SERVICE

          This is to certify that copies of the foregoing U.S. Trustee’s Objection to Amended
   Disclosure Statement for Joint Chapter 11 Plan for First NBC Bank Holding Company were
   served on June 5, 2018 via CM/ECF NOTICE upon:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank
   sam.alberts@dentons.com, docket.general.lit.wdc@dentons.com;malka.zeefe@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury
   serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com,
   jdelage@stewartrobbins.com;kheard@stewartrobbins.com;aleblanc@stewartrobbins.com;baltazan@ecf.courtdrive.c
   om;kheard@ecf.courtdrive.com;aleblanc@ecf.courtdrive.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com, ddeamore@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank
   jay.beatmann@dentons.com,
   dee.mcgill@dentons.com;sam.alberts@dentons.com;malka.zeefe@dentons.com;lori.odum@dentons.com

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones
   nberg@reasonoverllc.com, akass@reasonoverllc.com;kreasonover@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com,
   kheard@stewartrobbins.com;jdelage@stewartrobbins.com;bbrown@ecf.courtdrive.com;kheard@ecf.courtdrive.com
   ;aleblanc@ecf.courtdrive.com

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action
   ccaplinger@lawla.com, mlopez@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton
   ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank
Case 17-11213 Doc 577 Filed 06/05/19 Entered 06/05/19 15:25:37 Main Document Page 7 of 8



   cheathamrb@arlaw.com, vicki.owens@arlaw.com;mary.cuenca@arlaw.com

   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company
   leo@congenilawfirm.com, michelle@congenilawfirm.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com

   Jonathan Edwards on behalf of Interested Party Marsha Crowle
   Jonathan.Edwards@alston.com, leslie.salcedo@alston.com

   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets
   Jonathan.Edwards@alston.com, leslie.salcedo@alston.com

   Elizabeth J. Futrell on behalf of Creditor David W. Anderson
   efutrell@joneswalker.com, mmontiville@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee
   amanda.b.george@usdoj.gov

   Eric Goldstein on behalf of Interested Party U.S. Bank National Association, as Indenture Trustee
   egoldstein@goodwin.com, bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets
   aaron.greenbaum@pjgglaw.com, cynthia.dugas@pjgglaw.com

   Jan Marie Hayden on behalf of Creditor Herbert Anderson, Jr.
   jhayden@bakerdonelson.com, gmitchell@bakerdonelson.com

   Jan Marie Hayden on behalf of Creditor James Roddy
   jhayden@bakerdonelson.com, gmitchell@bakerdonelson.com

   Jan Marie Hayden on behalf of Creditor William Carrouche
   jhayden@bakerdonelson.com, gmitchell@bakerdonelson.com

   Jan Marie Hayden on behalf of Creditor William D. Aaron, Jr.
   jhayden@bakerdonelson.com, gmitchell@bakerdonelson.com

   Jan Marie Hayden on behalf of Interested Party Directors and Former Directors Group
   jhayden@bakerdonelson.com, gmitchell@bakerdonelson.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones
   jhayden@bakerdonelson.com, gmitchell@bakerdonelson.com

   John M. Landis on behalf of Creditor Gregory St. Angelo
   jlandis@stonepigman.com, jmcnair@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC
   mlandis@hellerdraper.com, kfritscher@hellerdraper.com

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton
   amills@fishmanhaygood.com, rhamilton@fishmanhaygood.com
Case 17-11213 Doc 577 Filed 06/05/19 Entered 06/05/19 15:25:37 Main Document Page 8 of 8



   Barbara B. Parsons on behalf of Debtor First NBC Bank Holding Company
   bparsons@steffeslaw.com, akujawa@steffeslaw.com;bparsons@ecf.courtdrive.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank
   areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com, gmitchell@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party
   drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   atlreorg@sec.gov;baddleyd@sec.gov

   William E. Steffes on behalf of Debtor First NBC Bank Holding Company
   bsteffes@steffeslaw.com, akujawa@steffeslaw.com;schassaing@steffeslaw.com;bsteffes@ecf.courtdrive.com

   Paul Douglas Stewart, Jr. on behalf of Attorney Stewart Robbins & Brown, LLC
   dstewart@stewartrobbins.com,
   jdelage@stewartrobbins.com;kheard@stewartrobbins.com;aleblanc@ecf.courtdrive.com;aleblanc@stewartrobbins.c
   om;dstewart@ecf.courtdrive.com;kheard@ecf.courtdrive.com;stewartdr80984@notify.bestcase.com

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com,
   jdelage@stewartrobbins.com;kheard@stewartrobbins.com;aleblanc@ecf.courtdrive.com;aleblanc@stewartrobbins.c
   om;dstewart@ecf.courtdrive.com;kheard@ecf.courtdrive.com;stewartdr80984@notify.bestcase.com

   Office of the U.S. Trustee
   USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Creditor David W. Anderson
   pvance@joneswalker.com, nwiebelt@joneswalker.com

   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC
   swilliamson@gamb.law, njohnson@gamb.law
                                                           By:/s/ Amanda B. George
                                                           AMANDA B. GEORGE (31642)
                                                           Trial Attorney
                                                           400 Poydras Street, Suite 2110
                                                           New Orleans, LA 70130
                                                           Telephone: (504) 589-4018
                                                           Direct: (504) 589-4092
                                                           Facsimile: (504) 589-4096
                                                           Amanda.B.George@usdoj.gov
